Citation Nr: 0904813	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-06 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, claimed as lumbosacral strain.

2.  Entitlement to service connection for degenerative 
arthritis of the thoracic spine.

3.  Entitlement to service connection for bilateral hearing 
loss.

4. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to 
September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 2004 and April 2007 rating decisions by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This appeal was previously before the Board.  In a 
December 2007 decision, the Board determined that new and 
material evidence had been received to reopen the claims of 
service connection for degenerative joint disease of the 
lumbar spine, claimed as lumbosacral strain, and bilateral 
hearing loss.  After reopening the claims, the Board then 
denied those claims on the merits, along with service 
connection for tinnitus and degenerative joint disease of the 
thoracic spine.  The appeal of an initial rating in excess of 
30 percent for post-traumatic stress disorder (PTSD) was 
remanded by the Board. 

The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
September 2008 Order, the Court vacated that part of the 
November 2006 Board decision that denied entitlement to 
service connection for degenerative joint disease of the 
lumbar spine, claimed as lumbosacral strain, bilateral 
hearing loss, tinnitus, and degenerative joint disease of the 
thoracic spine.  The remanded issue of an initial rating in 
excess of 30 percent for PTSD was not considered an issue 
before the Court.  The Court then remanded the case 
consistent with a September 2008 Joint Motion for Remand. 

The issues before the Board at this time are limited to the 
issues as reflected in the September 2008 Order of the Court, 
and the September 2008 Joint Motion for Remand.  Any issues 
not addressed in the September 2008 Order of the Court and 
the Joint Motion for Remand that were adjudicated and also 
remanded in the December 2007 Board decision remain in 
effect, specifically, the Remand for issuance of a statement 
of the case for the claim of an initial rating in excess of 
30 percent for PTSD. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The September 2008 Order from the Court directed that the 
Board, in compliance with instructions specified in the 
September 2008 Joint Motion for Remand, address the 
competency and credibility of the Veteran's lay testimony 
with respect to continuity of symptomatology of service 
connection for degenerative joint disease of the lumbar 
thoracic spine.  The Joint Motion for Remand noted that in 
the Veteran's March 2005 substantive appeal, he reported that 
his lumbar and thoracic disorders were related to a 1970 
service automobile accident.  Also, it was noted that at a 
January 2005 VA medical examination, the Veteran reported 
thoracic and lumbar pain that had bothered him since the 
service accident.  The Joint Motion noted that the Board must 
assess the competence and credibility of the evidence, citing 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Joint Motion and Order requires that the claim be 
Remanded at this time to obtain additional evidence relevant 
to assessment of credibility and competence of the Veteran's 
lay testimony as to continuity of symptoms, and requires that 
medical examination in compliance with the VA duty to assist 
pursuant to 38 U.S.C.A. § 5103A be obtained as to the 
Veteran's claims for service connection for hearing loss and 
tinnitus.  

The September 2008 Joint Motion for Remand indicated that a 
January 2005 VA audiological examination did not provide a 
rationale for the conclusion that the Veteran's hearing loss 
was not caused by or exacerbated by noise exposure 
experienced in the military, and that his tinnitus was not 
caused by noise he experienced while serving in the military.  
It was also indicated that the examiner did not explain the 
relationship between the Veteran's service occupational 
specialty as an ammunitions handler and his current hearing 
condition.  The Joint Remand also noted that the VA 
examination was conducted before records which confirmed that 
the Veteran's service unit was exposed to mortar and rocket 
attacks was associated with the record.  A new examination 
should be provided to the Veteran, so that the report may 
include such information to the examiner and obtain from the 
examiner a thorough rationale for the conclusions reached 
pursuant to 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.15(c)(4); 
4.2 (2008). 

The entirety of the Veteran's past medical records may not be 
associated with the claims folder.  For instance, in a July 
1975 VA Form 21-526, Veterans' Application for Compensation 
of Pension, the Veteran refers to treatment from 1973 to 1975 
from Dr. S, Dr. R, and Dr. B.  The record reflects that the 
Veteran apparently submitted some portion of these records, 
but complete records from each provider should be requested.  
Review of these records, if available, would assist in 
determining the Veteran's credibility, as required by the 
Court's Order.

Also, private medical records in the claims folder received 
in August 1988 refer to treatment from a Dr. H., apparently 
from 1979.  It not apparent if the entirety of the Veteran's 
treatment records from Dr. H. is included in the claims 
folder.  In addition, at a VA medical examination in 
September 1975, the Veteran reported employment at a 
furniture company.  The Veteran's employment records may be 
pertinent to his claims on appeal, and if available, they 
should also be obtained and associated with the claims 
folder. 

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance and 
authorization, obtain any outstanding past 
medical records of the Veteran, including 
those listed in the July 1975 VA Form 21-526, 
Application for Compensation or Pension, to 
include Dr. C.R. Shaw, Dr. Reid and the 
Veteran's entire medical records from Dr. 
Harbison, and associate those records with the 
claims folder. 

Ask the Veteran if clinical notes from "MLB" 
are from the provider identified as Manuel B. 
in a September 1988 VA Form 21-2545.  Attempt 
to obtain complete records from Dr. MB, as 
well as records from EKH and JS, identified in 
that same September 1988 form, and Dr. JTG, 
identified in a January 1991 form.    

Ask the Veteran to more specifically identify 
the facility at which the Veteran obtained 
private radiologic examination of the back in 
1971, referenced as "St. Mary's" in a 
September 1975 VA examination report and 
attempt to obtain records pertaining to the 
Veteran's treatment, including administrative 
records, if clinical records are not 
available.  The Veteran should also identify 
the facility at which he was "x-rayed" in 
1980, referenced in a January 1988 note by Dr. 
Harbison.  The Veteran should also identify 
the facility at which he obtained cervical MRI 
(magnetic resonance imaging) of the cervical 
spine in 1994 or 1995, and should identify the 
"family doctor" who referred him for that 
MRI.  

2.  With the Veteran's assistance and 
authorization, obtain his employment history, 
and contact his previous employers to obtain 
any available medical or accident records or 
reports for the Veteran and associate those 
records with the claims folder.  

In particular, the Veteran should state 
whether the "furniture company" he worked 
for in May 1975 was Albert Hess Furniture 
Company (as identified in September 1988 and 
September 1975 VA Forms 21-2545; 1975 form 
includes an address for Hess Furniture.) 

The Veteran also stated he worked through 
"Local 89." The Veteran should more 
specifically identify that Union.  Then, the 
union should be contacted to determine if it 
has clinical records, accident reports, 
insurance reports, or other records for the 
Veteran.  The Veteran should identify the 
company for which he drove a truck (according 
to a March 1975 clinical note by MLB) in 1975, 
if the company was other than Albert Hess 
Furniture.

All available records for the Veteran's 
employment at "Fort Knox" and "Naval 
Ordinance," as reported in September 1988, 
should be requested, including employment 
medical records and personnel records, if 
available.

All available records from "Crane" in 
southern Indiana, identified as the Veteran's 
employer at the time of a February 1995 VA 
examination, should be sought.

3.  The Veteran should be advised of the types 
of alternative evidence which might assist him 
to substantiate the claims, including, but not 
limited to, statements from friends, former 
fellow employees or supervisors, customers, or 
others who may have observed relevant 
symptoms, reports of examinations for 
insurance purposes, pharmacy records, and the 
like.

4.  The RO should schedule the Veteran for a 
VA audiological examination to determine the 
nature and etiology of his claimed hearing 
loss and tinnitus.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination reports must be annotated in this 
regard.  The examiner should review the 
Veteran's employment history and should review 
the records confirming that the Veteran's unit 
was subject to rocket attacks.  The report 
should discuss the examiner's review of this 
information.  


Specifically, the examiner is requested to 
provide an opinion as to the following:

(a) What is the Veteran's current hearing 
acuity?
(b) Is a diagnosis of tinnitus appropriate?
(c) Is it as least as likely or not (i.e., 
probability greater than 50 percent) that 
diagnosed hearing loss first manifested 
during or is the result of the Veteran's 
service, to include as the result of 
acoustic trauma in service?
(d) Is it as least as likely or not (i.e., 
probability greater than 50 percent) that 
tinnitus, if that diagnosis is assigned, 
first manifested during the Veteran's 
service or is the result of the Veteran's 
service?
(e) What is the effect of the Veteran's 
service occupational specialty as an 
ammunitions handler, and his confirmed 
exposure to mortar and rocket attacks, on 
his current hearing loss and/or tinnitus 
disorder(s)?  

The examiner must provide a comprehensive 
report including complete rationale for all 
conclusions reached.

5.  The Veteran should be afforded VA 
examination of the thoracic and lumbar spine.  
The Veteran's claims files must be made 
available to, and reviewed by, the examiner, 
including evidence obtained on Remand.  The 
examiner should review the service treatment 
records, post-service VA examination reports, 
VA and private medical records, post-service 
employment information, and other relevant 
evidence of record, including all records 
pertaining to the spine.  Necessary diagnostic 
testing should be conducted.  

Then, the examiner should address the 
following questions: 

a) Assign a diagnosis for each current 
disorder of the thoracic spine and each 
disorder of the lumbar spine.  
(b) For each diagnosed thoracic spine or 
lumbar spine disorder, provided an opinion 
as to whether it at least as likely as not 
(a 50 percent, or greater, likelihood) that 
the disorder was incurred during the 
Veteran's active service, as a result of 
any incident of service, or is 
etiologically related to the Veteran's 
service. 
(c) Explain the medical basis (rationale) 
for the finding, as to each current 
disorder of the thoracic or lumbar spine, 
as to the likelihood that the disorder is 
or is not related to the Veteran's service 
or in-service injuries.  

It would be helpful if the examiner, in 
expressing his or her opinion, would use the 
language "likely," "unlikely" or "at least as 
likely as not."  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility."  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against causation.

6.  Then, in light of the additional evidence, 
readjudicate the claims on appeal.  If any 
decision remains adverse to the Veteran, he 
and his representative must be provided an 
appropriate supplemental statement of the case 
and an opportunity to respond.  The file 
should then be returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




